internal_revenue_service number release date index number -------------------------- ----------------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-119625-13 date date legend taxpayer --------------------------- ------------------------------------------------------------------------ spouse ---------------------------- ------------------------------------------------------------------------ year date date date date antenuptial agreement revocable_trust marital trust llc operating_agreement ------- -------------------- ---------------------- ------------------- ------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- ------------------------------------ ------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------ -------------- -------------- ------------------------------------------------------------------------ state state a -------------------------------------------------------------------------------------------------------------- b w -------------------------------- -------------- plr-119625-13 x y z dear ------------------- -- -------- ------------ this letter responds to your authorized representative’s letter dated date requesting rulings under sec_2056 of the internal_revenue_code code facts antenuptial agreement taxpayer and spouse executed antenuptial agreement in anticipation of their marriage in year under article third of antenuptial agreement taxpayer and spouse each waived their respective right of election to take against the will or other instrument of disposition article eighth provides that upon taxpayer’s death if spouse survives taxpayer and if taxpayer and spouse are married and living together at the time of taxpayer’s death spouse will receive a sum of dollar_figurew outright such amount will be free and net of any and all estate transfer and income taxes in article ninth taxpayer agrees that in the event of taxpayer’s death i while taxpayer and spouse are married and living together and ii at least years have elapsed since the parties’ marriage in year taxpayer will fund a marital trust the principal sum of which will be not less than x percent of taxpayer’s taxable_estate prior to the deduction of any amounts due for federal estate_tax purposes under antenuptial agreement such amount will be held in trust as a separate trust with all of the income to be paid to spouse at least annually for as long as she lives revocable_trust taxpayer established revocable_trust under an agreement dated date pursuant to the laws of state such agreement has been amended and restated several times most recently on date currently taxpayer is the sole trustee sec_3a of revocable_trust provides that if spouse survives taxpayer and if taxpayer and spouse are married and living together at the time of taxpayer’s death the trustee will allocate and make distributions to spouse as provided in sec_3a a however if spouse makes a timely election as provided in sec_3a b then the trustee will allocate and make distributions to spouse as provided in that section elective marital portion sec_3a a provides that spouse will take under the terms of antenuptial agreement and that the trustee will make any distributions to marital trust to be added to the principal of marital trust and to be held and distributed as may be required by the antenuptial agreement the terms of revocable_trust specify that the trustee has plr-119625-13 the discretion to satisfy any distribution to marital trust under the antenuptial agreement with llc preferred units preferred units sec_3a b provides that if within days following taxpayer’s death spouse elects pursuant to sec_3a b to receive the elective marital portion in lieu and instead of any distributions under antenuptial agreement the trustee will distribute to spouse outright the sum of dollar_figurew and will distribute those property interests specified in sec_3 to be added to the principal of marital trust and to be held and distributed as may be required by the marital trust agreement if spouse elects to receive the elective marital portion marital trust will still be funded in part with preferred units marital trust taxpayer established marital trust under an agreement dated date pursuant to the laws of state such agreement has been amended and restated several times most recently on date taxpayer is the sole trustee taxpayer intends that marital trust will become irrevocable at his death and qualify as a qualified_terminable_interest_property qtip_trust under sec_2056 marital trust will terminate upon the death of the survivor of taxpayer and spouse sec_3b of marital trust provides that the net_income of marital trust will be distributed to spouse in at least quarter-annual installments during the lifetime of spouse no distributions of principal will be made sec_3b provides that distributions to marital trust must be eligible to qualify for the marital_deduction for purposes of taxpayer’s federal estate_tax and any state estate or inheritance_tax imposed upon taxpayer’s estate further the trustee will administer marital trust so as to accord to spouse that degree of beneficial_enjoyment of the trust assets which the principles of the law of trusts accord to a person unqualifiedly designated as the life_beneficiary of a_trust including at the written request of spouse making unproductive or underproductive assets productive section 6a provides that except as otherwise specifically provided in marital trust including without limitation any provision specifically applicable to any distribution to spouse the trustee will hold manage administer invest reinvest and otherwise deal with the trust estate and will have the specific powers and authority as provided in section 6b specific powers section 6b a of marital trust provides that the trustee has the power to accept and retain in the form received and for such time as the trustee deems advisable all property or undivided interests in property received or acquired as part of the trust estate including without limitation the trustee’s own securities without regard to lack plr-119625-13 of diversification or nonproductivity subject_to the provisions of sec_3b unproductive property section 6e provides in relevant part that the trustee is prohibited from exercising any right power authority or discretion granted by this section or any other provision of marital trust or by any statute or rule_of law that would be inconsistent with the qualification of marital trust for the marital_deduction for purposes of taxpayer’s federal estate_tax or any state estate or inheritance_tax section 7a provides in relevant part that in no event will the amount of the income from the preferred units which is required to be distributed to spouse from marital trust pursuant to sec_3b be less than the amount required in order to allow marital trust to qualify for the marital_deduction marital trust does not contain a provision that gives any person a power to appoint any interest in trust property to any person other than the surviving_spouse llc and llc’s operating_agreement llc is a limited_liability_company organized and operated under the laws of state the capital structure of llc includes voting common units non-voting common units and preferred units non-voting llc’s primary asset is a y percent limited_partnership_interest in a a state limited_partnership generally engaged in the ownership management development and financing of shopping centers taxpayer in his capacity as trustee of revocable_trust holds voting and non-voting common units of llc and all of the preferred units and as such is a preferred member of llc llc receives monthly distributions from a pursuant to a’s operating_agreement which requires the distribution of all of its income to its partners llc also holds z shares in b a state corporation b is the managing general_partner of a and operates as a publicly traded real_estate_investment_trust reit llc receives quarterly dividends from b in order to preserve the tax_benefit of reit status for purposes of sec_857 sec_4 of llc’s operating_agreement generally provides that profits and losses will be determined after considering the effect of any items that are specially allocated pursuant to sec_4 sec_4 provides for a gross_income allocation to the preferred members in proportion to the priority return distributed to them pursuant to sec_4 and sec_4 plr-119625-13 sec_4 provides that available cash will be distributed to the llc members as set forth in a written payment schedule and as a first priority provides for the payment to the preferred members of any outstanding priority return that is the aggregate amount of the priority return payable to the preferred members for all preceding fiscal years which has not yet been paid to the preferred members the term priority return is defined as the right of a preferred member to receive annually with respect to the preferred units owned by him priority cash distributions equal to a fixed rate of eight percent per preferred unit sec_4 also provides for distributions to common members if and to the extent that there will be available cash in excess of the amount necessary to satisfy any outstanding priority return and to pay all of the priority payments paid to preferred members during the fiscal_year sec_4 provides that no payments will be made to the common members with respect to their common units at any time that there is an outstanding priority return sec_4 provides in relevant part that any distribution to a preferred member with respect to a preferred unit in excess of the full priority return will not exceed the greater of face value or preferred redemption value ie fair_market_value as determined by an independent_appraiser or appraisers selected by a majority in interest section of operating_agreement provides that a preferred member of llc may transfer all or any portion of his preferred units to i another member ii a qualified institutional transferee iii taxpayer taxpayer’s children and or any affiliate of the same in each case without obtaining the prior written consent of a majority in interest member s holding in excess of percent of the outstanding voting common units notwithstanding the foregoing no transfer will be permitted if it would violate applicable federal securities law further no transfer will be permitted without the consent of a majority in interest if it would i violate any agreement to which llc or any entity in which llc has a direct or indirect interest or a right to acquire a direct or indirect interest is a party or ii jeopardize the status of b as a reit section of operating_agreement provides that llc may redeem at any time all or a portion of the preferred units on a pro_rata basis without the consent of preferred members the redemption price of llc preferred units is the greater of their face value or fair_market_value as determined by an independent_appraiser see sec_4 of operating_agreement discussed above a qualified institutional transferee qit is generally defined as a pension fund profit sharing fund pooled_fund for keogh_plan individual_retirement_plan insurance_company bank mutual_fund or registered investment_company plr-119625-13 sec_8_1 provides that notwithstanding anything in operating_agreement to the contrary if at any time there is an outstanding priority return then llc will make no distributions to the common members and will not initiate the redemption or purchase of or otherwise acquire for consideration any units and will not pay any monies into a sinking_fund for the redemption of units sec_8_1 provides that notwithstanding anything in operating_agreement to the contrary so long as any preferred units are outstanding there will not be any change in the distributions payable to any common members so as to entitle the common members to receive distributions or liquidation proceeds at a higher level of priority currently provided further without the affirmative vote or consent of all of the preferred members the voting common members cannot amend restate alter or repeal the operating_agreement whether by merger consolidation or otherwise so as to directly materially and adversely affect any right or preference of the preferred units or preferred unit holders taxpayer has demonstrated that a substantial number of qualified institutional investors currently own interests in b and that they are common purchasers of reits rulings requested spouse’s right to elect under sec_3a a and sec_3a b of revocable trust is not a contingency within the meaning of sec_2056 the revocable_trust property actually distributed outright to spouse and to marital trust if it otherwise satisfies the requirements of sec_2056 will be property passing from the decedent to his surviving_spouse for purposes of sec_2056 a marital_deduction will be allowed under sec_2056 for llc preferred unit sec_2 distributed at taxpayer’s death to marital trust provided taxpayer’s executor timely makes the appropriate election under sec_2056 ruling sec_2001 of the code imposes a tax upon the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that a deduction is not allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse plr-119625-13 will terminate or fail and a an interest in the property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_20_2056_c_-1 of the estate_tax regulations provides that any property interest transferred during life bequeathed or devised by the decedent or inherited from the decedent is considered as having passed to the person to whom he transferred bequeathed or devised the interest or to the person who inherited the interest from him sec_20_2056_c_-2 generally provides that the definition stated in sec_20_2056_c_-1 with respect to a property interest which passes_from_the_decedent_to_his_surviving_spouse is qualified by a special rule in the case of an election by the surviving_spouse see sec_20_2056_c_-2 sec_20_2056_c_-2 provides that the surviving_spouse may elect between a property interest offered to her under the decedent’s will or other instrument and a property interest to which she is otherwise entitled such as dower a right in the decedent’s estate or her interest under community_property_laws of which adverse disposition was attempted by the decedent under the will or other instrument if the surviving_spouse elects to take against the will or other instrument then the property interest offered under the instrument is not considered as having passed_from_the_decedent_to_his_surviving_spouse and the dower or other_property interest retained by her is considered as having so passed if it otherwise so qualifies if the surviving_spouse elects to take under the will or other instrument then the dower or other_property interest relinquished by her is not considered as having passed_from_the_decedent_to_his_surviving_spouse and the interest taken under the will or other instrument is considered as having so passed if it otherwise so qualifies in revrul_54_446 1954_2_cb_303 a decedent and his wife were parties to an antenuptial agreement in which the wife relinquished any marital rights she might acquire in the decedent’s property or estate by reason of their marriage the decedent’s will bequeathed property to his wife that was different from and of a greater value than the amount due to her under the antenuptial agreement the will specifically provided that the bequests to wife were in lieu of any rights she might have under the antenuptial agreement the revenue_ruling determined that the amount bequeathed to the wife under the will passed_from_the_decedent_to_his_surviving_spouse and therefore qualified for the estate_tax_marital_deduction in revrul_68_271 1968_1_cb_409 a decedent and his wife entered into an antenuptial agreement pursuant to which wife renounced and relinquished any marital rights she might acquire in his property or estate by reason of their marriage in return for a stated sum from his estate provided she survived him following the decedent’s plr-119625-13 death the estate paid the required sum to the widow pursuant to a claim filed by her decedent’s will did not mention wife and there was no will_contest the revenue_ruling determined that the value of the interest transferred to the surviving_spouse pursuant to the antenuptial agreement passed_from_the_decedent_to_his_surviving_spouse and therefore qualified for the estate_tax_marital_deduction in 68_tc_912 acq 1982_1_cb_1 a decedent gave his surviving_spouse a life_estate in trust by codicil he provided that she could elect to take an outright cash bequest in lieu of the life_estate to elect the cash bequest the surviving_spouse was required to file an election with the executor of the decedent’s estate within sixty days after his qualification as executor the spouse elected the cash bequest and the estate deducted the amount_paid to the spouse the court noted that it has never considered the mere procedural requirement of a personal election by the surviving_spouse to be a contingency for purposes of sec_2056 it went on to state that it is well established that the mere presence of a right of election against a will is not a disqualification so long as the interest which passes to the surviving_spouse is nonterminable it further stated that the result is the same whether the right of election is encompassed by will or by statute the court held that the cash bequest was a nonterminable interest because the requirement of a written election is a mere procedural formality revrul_82_184 1982_2_cb_215 considers a situation similar to that of tompkins there the decedent bequeathed to his spouse a life income_interest in a_trust and granted her an election to take an outright bequest of dollar_figure in lieu of the life income_interest the revenue_ruling held that a cash bequest in lieu of a life_estate payable unconditionally at the election of the surviving_spouse within a reasonable_time after the decedent’s death qualifies for the estate_tax_marital_deduction under sec_2056 in the instant case spouse will receive certain property interests under the terms of the antenuptial agreement pursuant to sec_3a a of revocable_trust unless within days following taxpayer’s death spouse elects pursuant to sec_3a b of revocable_trust to receive certain other_property interests elective marital portion in each event spouse will have an absolute right to any property passing outright to her as well as an absolute right to the income from any property passing to marital trust therefore the property interest passing outright to spouse will be a nonterminable interest and the property interest passing to marital trust will be treated as a nonterminable interest if it otherwise satisfies the requirements of sec_2056 the requirement that spouse make a timely election is a mere procedural formality tompkins t c pincite and is not a contingency within the meaning of sec_2056 consequently based on the facts submitted and the representations made we conclude that spouse’s right to elect under sec_3a of revocable_trust is not a contingency within the meaning of sec_2056 the revocable_trust property plr-119625-13 actually distributed outright to spouse and to marital trust if it otherwise satisfies the requirements of sec_2056 will be property which passes_from_the_decedent_to_his_surviving_spouse for purposes of sec_2056 ruling sec_2056 provides that a deduction is not allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and a an interest in the property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property will be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property will be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust sec_20_2056_b_-5 provides in part that if an interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust such degree of enjoyment is given only if it was the decedent’s intention as manifested by the terms of the trust instrument and the plr-119625-13 surrounding circumstances that the trust should produce for the surviving_spouse during her life such an income or that the spouse should have such use of the trust property as is consistent with the value of the trust corpus and with its preservation the designation of the spouse as sole income_beneficiary for life of the entire_interest or a specific_portion of the entire_interest will be sufficient to qualify the trust unless the terms of the trust and the surrounding circumstances considered as a whole evidence an intention to deprive the spouse of the requisite degree of enjoyment sec_20_2056_b_-5 provides in part that provisions granting administrative_powers to the trustee will not have the effect of disqualifying an interest passing in trust unless the grant of powers evidences the intention to deprive the surviving_spouse of the beneficial_enjoyment required by the statute for example the power to retain trust assets which consist substantially of unproductive property will not disqualify the interest if the applicable rules for the administration of the trust require or permit the spouse to require that the trustee either make the property productive or convert it within a reasonable_time sec_20_2056_b_-5 provides in part that an interest passing in trust fails to satisfy the condition that the spouse be entitled to all the income to the extent that the income is required to be accumulated in whole or in part or may be accumulated in the discretion of any person other than the surviving_spouse to the extent that the consent of any person other than the surviving_spouse is required as a condition_precedent to distribution of the income or to the extent that any person other than the surviving_spouse has the power to alter the terms of the trust so as to deprive her of her right to the income in the instant case marital trust instructs the trustee to distribute the entire net_income of marital trust to spouse in at least quarter-annual installments during the lifetime of spouse neither revocable_trust nor marital trust grants any person a power to appoint the marital trust estate to any person other than spouse marital trust also directs the trustee to administer marital trust so as to accord to spouse that degree of beneficial_enjoyment of marital trust assets which the principles of the law of trusts accord to a person unqualifiedly designated as the life_beneficiary of a_trust including at the written request of spouse making unproductive or underproductive assets productive accordingly marital trust evidences an intention by taxpayer to give spouse after his death the beneficial_enjoyment of the marital trust estate requisite to a qualifying_income_interest_for_life for purposes of sec_2056 the surrounding circumstances also manifest taxpayer’s intention that after his death marital trust should produce for spouse during her life that degree of beneficial_enjoyment of the llc preferred units which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust under the terms of operating_agreement as the owner of llc preferred units marital trust will be entitled to an eight percent return on the aggregate face value of its llc preferred plr-119625-13 units payable no less often than annually llc cannot redeem marital trust’s llc preferred units for less than the greater of their face value or fair_market_value in addition without the affirmative vote or consent of all of the preferred members llc’s voting common members cannot amend restate alter or repeal operating_agreement whether by merger consolidation or otherwise so as to directly materially and adversely affect any right or preference of the preferred units or preferred unit holders moreover the sale of llc preferred units is not unreasonably restricted at the written request of spouse the trustee of marital trust may sell the llc preferred units to permitted purchasers without the consent of other llc members subject only to reasonable administrative restrictions these purchasers will become substitute preferred members the permitted purchases are other members of llc taxpayer’s children and qualified institutional investors as defined by operating_agreement taxpayer has demonstrated that a substantial number of qualified institutional investors currently own interests in b and that they are common purchasers of reits with respect to the actual receipt of income from an investment in b an indirect owner of interests in b who owns llc preferred units is in a similar position as a direct owner of interests in b because llc is required to distribute an eight percent preferred_return annually to owners of llc preferred units consequently based on the facts submitted and the representations made we conclude that spouse will have a qualifying_income_interest_for_life in the llc preferred units and a marital_deduction will be allowed under sec_2056 for llc preferred units distributed at taxpayer’s death to marital trust provided that taxpayer’s executor timely makes the appropriate election under sec_2056 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-119625-13 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
